(’autre, J.,
dissenting.
“The petition for a rehearing filed in this cause has omitting formal parts is as follows: “Humbly complaining your petitioner*, the appellant in thepbove stated case, would respectfully show that on October 31st, Í). 1902, the appellee filed in this court a motion to dismiss the appeal taken and perfected in the above entitled cause, and that on December 17thy A. T). 1902, this court filed its opinion and rendered its judgment granting said motion and dismissing said appeal.
•‘That the ground of said judgment sustaining said motion, as shown by the opinion filed, was that at the-time of the fa-king of said appeal on January 21st, 1902, there was a prior appeal pending in this court and not pronc-rly dismissed.
“Your petitioner would further show unto your Honors that he. is advised that there is error in the judgment rendered bv this court, and that the court overlooked and faded to consider certain facts which were shown by the transcript of the record which was before the court to be considered. And your petitioner would suggest that it appears form the record that at the time of the filing of the second appeal, to-wit: on January 21st, 1902, the former appeal or entry .of appeal, filed October 18th, 1901,. *240to the January term, 1902, of this court, lmd been abandoned and become inoperative, and that even though such former appeal could not be dismissed by the tiling <>f a praec ipe • n ihat purpose with the clerk . r th - ■ Court an cm try of order of dismissal'on the chancery order !.>■ , . l! >• 'ad of sach pi<uv.?.c lav <,j; m tiled and sack order having been <mre¡‘ed in conformity the re with, would show a complete record of abandonment of ward formen* appeal, such as would, your petitioner sugr gesta, permit him to enter another appeal.
‘'And your petitioner would further suggest that the record shows that said second entry of appeal was entered and taken on.the 21st day of January, 1902, after the return day of the term to which said former appeal was taken, therefore said former appeal had become per «o inoperative as the return day to which it was taken had passed; consequently petitioner suggests that said former appeal had not only been completely abandoned, but had by expiration of time become ineffective.
“And for these reasons petitioner suggests that the said motion for dismissal should have been denied as'to a dismissal of (he second appeal, as he. is by said judgment of Hiis courl deprived and denied the right which is given him by law to have his cause heard in the court of last resold -
"‘Wherefore petitioner humbly suggests that for the reasons stated a rehearing ought to be granted, and prays that the court, will grant such rehearing, and upon such rehearing ihat said courl will deny (he seal motion to dismiss (he appeal of your’petitioner, filed on January 2!"4, ikb.h and ¡eíitioner will ever pray, etc.”
Rule 27 of this court regulating applications for rehearing provides Ihat “the petition shall not assume1 any new *241ground or position not taken upou the; argument, or in the points made upon which the cause was submitted, but must set forth concisely the particular omission or cause for which the judgment is supposed to be erroneous.” The rule is undoubtedly broad enough to authorize the party applying for a rehearing to assign as an ‘‘omission or cause for which the judgment is supposed to be erroneous” an error of law as well as an ew?or of fact, whether,.caused by failure to give due consideration to facts actually considered, by inadvertently omitting to consider facts proper to be considered, by .giving undue weight to certain facts, by misapplying- correct principles of law to facts duly considered, or by applying to facts duly considered erroneous principles <>f law. In fact it is broad enough to require the court to grant a rehearing wlnm properly applied for, upon any ground whether of law or fact that would render the 'judgment erroneous. Such has been the uniform construction of the rule during !he period of my six velars’ service upon this bend), and I find no decisions of Ciis court laying down a different rule. In Jacksonville T. & K. W. Ry. Co. v. Peninsular Land. Transp. & Manuf'g. Co., 27 Fla. 157, 9 South. Rep. 661, the court says ‘‘the proper function of a petition for a rehearing is to present to us any omission or cansí* foi* which our judgment is supposed to be erroneous. No new ground ot position, not taken in argument submitting fIk- cause, can be assumed. It is our duty to consider the petition in the light of this rule, and to grant a rehearing if_we find in it anything which gives us reason to apprehend that the judgment -rendered is erroneous ~ We havi; carefully considered the points made in this petition, and ibid nothing in any of them to justify *242a rehearing or that in the least shakes the conclusions reached in the main opinion/’ Hee, also, First National Bank of Florida v. Ashmead, 23 Fla. 379-390, 2 South. Rep. 657-665, where the question is discussed mo'ie . at' length. The substance of the petition in this case'is that this, court was in error in its holding 1hat a second appeal could not he taken under the circumstances staled in the opinion upon the former hearing. It is time the petition alleges the omission to consider certain facts, but it also alleges as “ground'’ for a f-eheariug that the former appeal had a:; a matter of law, from the facts shown by tlie record, been abandoned, and become ineffective, before the secowd appeal ,v>ni eniered and 1hut therefore the second appeal should not have b<>ev» dismissed. It can not lie Moulded that the whole scope and purpose, of the petition, is to call the attention of the court to what petitioner thinks is an error of law in the judgment, pointing out specifically the manner in which such supposed error arose. riurely this is all that is required to have this court determine whether "’there is reason to apprehend that tin* judgment rendered is erroneous” in resueet to'the “cause” presented by the petition, whether that cause be an m-ror of law or fact.
The majority opinion in this case semas to proceed upon the theory that upon a. petition for a rehearing it is only necessary for the oem-i to'asiertain thaMt did not «verlook the particnlr.i' malte’- complained of. and that if the court gave '-arefu! comido rat ion to such matter apon the first hearing, its conclusions of law thereon must necessarily be r;ght. But experience proves that such assumption of infallibility is contrary to the nature of man. and F’e cu'e. remeding roll carings is based upon this trait of human nature. Parlies are not only entitled to a fair an I *243full consideration of questions of law and fact involved in their cases, but to correct decisions of all such ques: tions so far as the court can decide correctly. And if it is thought the court has committed an error either of law or fact, the.purpose and object of a petition for a rehearing, is to bring the matter to the attention of the court, and the court must, in my opinion, examine the grounds alleged in the petition sufficiently to be able to say tint there is no reason to apprehend that the judgment is erroneous upon the ground suggested, béf-ore denying such petition. It may be consoling to a court to be able to imagine that it possesses the divine attribute of infallibility — that its former decision must necessarily be right, because it did not overlook any of the fact» of the cdse,— hut it would be more satisfactory to the litigant to *say to him that the court upon reexamining the grounds of its former opinion has no reason to doubt its correctness. That is what, in my judgment, the rule of practice and our judicial duty requires' us to say before wo finally deny him the only remedy lie possesses for the correciion of errors in the judgment against him. Courts elsewhere act upon the principle that “to err is human,” and permit petitions for rehearing to question the .correctness of legal principles announced in the opinion, even in < ises where the correctness of such principles “was the cii'ei point of difference on which the court dividía! and was thoroughly considered.'' 18 Ency. Pl. & Pr., p. 31; 3 Ency. Law & Proc. 212, 213.
It is most important at this time, when the public demand is, apparently for quick decisions, to maintain the integrity of the long established practice upon petitions for rehearing, for this is the only method for correcting errors that will occasionally creep into the best consid*244ered decisions, and which must creep into those made under the pressure of a demand for speedy decisions. In my opinion it is no answer to a petition for a rehearing to say that the court upon the former hearing duly considered a particular question of law or fact, but the only proper answer to be given is that the former decision is correct. This answer is not given in this case, and I dissent from the judgment denying the petition.